TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00277-CR



                                John Wesley Herbold, Appellant

                                                 v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR2011-277, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an appeal pursuant to Anders v. California, 386 U.S. 738 (1967). Appellant

John Wesley Herbold pleaded guilty to the offense of aggravated assault with a deadly weapon,

specifically, a motor vehicle. See Tex. Penal Code Ann. § 22.02(a)(2) (West 2011). Punishment,

enhanced by two prior convictions for the offense of burglary of a habitation, was assessed at

25 years’ imprisonment.

               In a two-count indictment, Herbold was charged with the offenses of intoxication

assault and aggravated assault. As part of a plea agreement with the State, the intoxication-assault

charge was dismissed. Herbold pleaded guilty to the remaining charge and pleaded true to the

State’s enhancement allegations.

               At the punishment hearing, the district court heard evidence tending to show that on

September 13, 2009, Herbold was driving erratically on I-35 when his vehicle collided with another
vehicle. One of the eyewitnesses to the collision, Gustacio Guerro, testified that he had been driving

on I-35 when he observed Herbold’s vehicle nearly collide with his vehicle, “almost hit a guardrail,”

drive “across one or two lanes” of traffic before “weaving” back into Guerro’s lane, and finally drive

on the right shoulder of the road in an attempt to pass an 18-wheeler. Before Herbold’s vehicle was

able to pass the truck, Guerro recalled, the vehicle collided with an SUV that had been parked on the

side of the road.

               According to the evidence presented, the collision seriously injured one of the

passengers in the vehicle that was parked on the side of the road. The victim, a 14-year-old girl, and

the victim’s mother, who had been driving the vehicle shortly before the collision, both provided

testimony describing the circumstances of the collision and the severity of the victim’s injuries

resulting from the collision. Photographs of the victim and her injuries were admitted into evidence.

               Four witnesses testified for the defense: Herbold’s mother, his former criminal-

defense attorney, and two of his doctors. Their testimony tended to show that Herbold had an

extensive criminal history, including both misdemeanors and felonies, that his criminal behavior

had become worse after his son had passed away, and that he had several medical issues, including

an endocrine disorder that, according to the testimony of one of his doctors, “produces a lot of

excess adrenalin” and makes a person “very nervous, sometimes easily agitated, jittery,” and

“possibly” aggressive.

               Herbold’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why



                                                  2
there are no arguable grounds to be advanced. See 386 U.S. at 744-45; see also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Herbold was mailed a copy of counsel’s

brief and advised of his right to examine the appellate record and to file a pro se brief. No pro se

brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Field

Affirmed

Filed: March 22, 2013

Do Not Publish




                                                 3